[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 01-1935

                        UNITED STATES,

                          Appellee,

                              v.

                   RAMON E. MEJIAS-NEGRON,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Raymond L. Acosta, U.S. District Judge]


                            Before

                     Boudin, Chief Judge,
               Campbell, Senior Circuit Judge,
                  and Lipez, Circuit Judge.



     Ramon E. Mejias-Negron on brief pro se.
     Guillermo Gil, United States Attorney, Jorge E. Vega-
Pacheco, Assistant United States Attorney, and Nelson Perez-
Sosa, Assistant United States Attorney, on brief for appellee.




                        March 19, 2002
           Per Curiam.   Proceeding pro se and in forma pauperis

(IFP), Ramon Mejias Negron (Mejias) appeals from the district

court’s denial of his motion to hold the U.S. Marshal in contempt

of court. He also appeals the district court’s denial of his

subsequent motion pursuant to Fed. R. Civ. P. 52(a) seeking

findings of fact and conclusions of law on the merits of his

contempt motion.

           Mejias’s argument that the U.S. Marshal is guilty of

contempt of court because he failed to obey the district court’s

directive in its final judgment that Mejias be returned to the

federal prison facility in Rochester, Minnesota, is unavailing.

A district court does not have the authority to specify a

particular prison in which the defendant is to serve his or her

sentence. United States v. Wells, 766 F.2d 12, 19 (1st Cir. 1985).

The Attorney General, through the Bureau of Prisons (BOP),

designates the place of confinement. See United States v. Wilson,

503 U.S. 329, 331, (1992). Accordingly, Mejias has not established

contempt of court, and the district court did not err by denying

his motion.

           Furthermore, the district court did not err in denying

Mejias’s motion pursuant to Rule 52(a) either because the court was

not required to make findings of fact and draw conclusions of law



                               -2-
regarding Mejias’s contempt motion. Rule 52(a) states: “Findings

of fact and conclusions of law are unnecessary on decisions of

motions under Rule 12 or 56 or any other motion except as provided

in subdivision (c) of this rule.” Because the exception of Rule

52(c) does not apply to the present facts, it is clear that under

Rule 52(a) the district court did not err in summarily denying as

moot Mejias’s contempt motion without opinion. See Enzo Biochem,

Inc. v. Calgene, Inc., 188 F.3d 1362, 1379 (Fed. Cir. 1999). The

court’s judgment is AFFIRMED.

          AFFIRMED.




                               -3-